Case 16-17120-elf   Doc 79   Filed 01/25/19 Entered 01/25/19 14:43:10   Desc Main
                             Document      Page 1 of 3
Case 16-17120-elf   Doc 79   Filed 01/25/19 Entered 01/25/19 14:43:10   Desc Main
                             Document      Page 2 of 3
     Case 16-17120-elf   Doc 79   Filed 01/25/19 Entered 01/25/19 14:43:10   Desc Main
                                  Document      Page 3 of 3





                                             /00#+&$5*0/
                                             XJUIPVUQSFKVEJDFUPBOZ
                                             USVTUFFSJHIUTPSSFNFEJFT
